MEMORANDUM **
California state prisoner Allen R. Turk appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that prison officials subdued him with excessive force, denied him access to the courts, and retaliated against him for exercising his constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and affirm.
The district court properly granted summary judgment on Turk’s excessive force claim because Turk presented no evidence that prison officials acted maliciously or sadistically to cause harm rather than in a good faith effort to restore discipline and order. See Hudson v. McMillian, 503 U.S. 1, 6-7, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992).
The district court properly granted summary judgment on Turk’s access to courts claim because Turk presented no evidence that he suffered an actual injury when his attorney failed to receive the first letter Turk wrote him. See Lewis v. Casey, 518 U.S. 343, 351-53, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).
The district court properly granted summary judgment on Turk’s retaliation claim because Turk presented no evidence that prison officials’ conduct did not serve the legitimate penological goal of preserving institutional order and discipline. See Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.